Motion for summary reversal denied. Former court reporter A1 Stern is directed to immediately transcribe the missing minutes or, alternatively, to return his stenographic notes to the Clerk of the Supreme Court, New York County. William J. Gallagher, Esq. (the Legal Aid Society) is directed to serve a certified copy of the order herein on said former court reporter within 10 days of the date of entry thereof. If a stenographic record cannot be produced, both parties should make efforts to reconstruct a transcript of the missing minutes. (See People v Rivera, 39 NY2d 519.) Should all steps to produce a transcript prove unsuccessful, defendant may, on presentation of the appeal, set forth arguments showing that he was prejudiced by the absence of the minutes. (See People v Fearon, 13 NY2d 59; People v Roundtree, 45 AD2d 731; People v Bronson, 35 AD2d 1068.) Concur—Stevens, P. J., Kupferman, Murphy and Capozzoli, JJ.